Citation Nr: 1023641	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-331 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 22, 2000, 
for the grant of service connection for schizophrenia, to 
include whether there was clear and unmistakable error (CUE) 
in RO decisions dated in June 1981 and June 1982.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2005.  In December 2008, a Board hearing was held 
at the RO (i.e., Travel Board hearing).  In a decision dated 
in April 2009, the Board denied the appeal.  The Veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a joint motion for remand (JMR) to the Court, 
the parties (the Veteran and the VA Secretary) requested that 
the Board decision be vacated and remanded; a January 2010 
Court order granted the JMR.   

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The JMR directed the Board to clarify the issues on appeal.  
First, it was pointed out that no statement of the case had 
been furnished on the issue of entitlement to an earlier 
effective date, although the Board addressed that issue in 
its decision.  Second, the parties agreed that the issue of 
CUE was on appeal, although not addressed in the Board 
decision.  Finally, the Board was directed to consider the 
applicability of 38 C.F.R. § 3.156(c), as it "appear[ed] 
that the grant of service connection for schizophrenia in the 
October 2004 rating decision was at least in part based on 
the receipt of service medical records that were associated 
with the claims file and reviewed by the VA examiner when 
rendering the positive nexus opinion."  

Taking these in turn, the September 2006 statement of the 
case, although identifying the issue as whether the effective 
date was CUE, actually provided the effective date 
regulations, as well as an analysis of the earlier effective 
date issue, stating that the June 1981 and June 1982 
decisions were final, and that the next claim was received on 
May 22, 2000.  Therefore, the Board finds that entitlement to 
an earlier effective date for the grant of service connection 
for schizophrenia is properly on appeal.

The JMR stipulated that the CUE issue is on appeal.  The 
appellant has also submitted arguments addressing the matter 
of CUE in the June 1981 and June 1982 rating decisions.  This 
matter, however, has not been addressed by the RO; the only 
CUE matter addressed by the RO was CUE in the October 2004 
rating decision.  There is no issue of CUE in the October 
2004 or November 2004 rating decisions, however, because 
those decisions had not become final at the time of the 
earlier effective date appeal in February 2005.  As pointed 
out in the Board's decision, although the RO treated that as 
a separate claim for an earlier effective date, the far more 
onerous CUE standard is not applicable to the 2004 rating 
decisions.  The RO must consider the CUE question prior to 
the Board's considering the matter.  

Finally, with respect to consideration under 38 C.F.R. § 
3.156(c), that aspect of the claim a theory of entitlement to 
an earlier effective date, and the representative waived 
initial RO consideration of his arguments addressing that 
theory.  The Board must consider all applicable theories of a 
claim.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  The Veteran's initial claim for VA compensation was 
received in April 1981.  In April 1981, the RO sent a request 
for information to the National Personnel Records Center 
(NPRC), pointing out that the Veteran reported having 
received treatment for a psychiatric condition in 1974.  The 
NPRC responded, in May 1981, verifying the Veteran's active 
duty, and checking the boxes signifying that available 
medical records were being forwarded.  This was received at 
the RO on May 21, 1981.  In addition, pursuant to standard VA 
practice, the service treatment records are contained in a VA 
"SERVICE DEPARTMENT RECORDS ENVELOPE," VA Form 60-4582, 
which is also date-stamped as having been received at the RO 
on May 21, 1981.  

Thus, the file contains the record of the VA's request to 
NPRC for records in April 1981, and May 1981 the response 
from NPRC, stating that the service treatment records were 
being forwarded, as well as the service treatment records in 
an official envelope expressly designated for that purpose, 
which is date-stamped as having been received at the VA in 
May 1981 on the same date as the NPRC response.  The date-
stamped service treatment records envelope and NPRC response 
form are sufficient to invoke the presumption of 
administrative regularity as to the receipt of these records 
in May 1981.  See United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  

This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet.App. 307 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  There is no specific evidence 
or rationale supporting the allegation that service treatment 
records were not of record.  The JMR simply stated that it 
"appear[ed] that the grant of service connection for 
schizophrenia in the October 2004 rating decision was at 
least in part based on the receipt of service medical records 
that were associated with the claims file and reviewed by the 
VA examiner when rendering the positive nexus opinion."  The 
Board is unable to find support for this assertion in these 
documents, or anywhere else in the claims file.  In this 
regard, the September 2004 examination request in the claims 
file notes that the claims file was being sent for review by 
the examiner.  "Available Pertinent Evidence" included 
Service Medical Records, which were noted to be "In file."  
For these reasons, this aspect of the earlier effective date 
claim does not require additional development by the RO, but 
will be addressed by the Board in its decision.

Accordingly, the case is REMANDED for the following action:

Review the matter of whether there was CUE 
in the June 1981 and June 1982 RO 
decisions which denied service connection 
for a nervous condition.  If the decision 
is adverse to the Veteran, because the 
parties, in the JMR, have stipulated that 
this matter is on appeal, a supplemental 
statement of the case must be furnished.  
This SSOC should identify the issue on 
appeal as: "Entitlement to an effective 
date earlier than May 22, 2000, for the 
grant of service connection for 
schizophrenia, to include whether there 
was clear and unmistakable error (CUE) in 
RO decisions dated in June 1981 and June 
1982."

The SSOC must address both the CUE in the 
1981 and 1982 aspects of the claim, as 
well as pursuant to the law and 
regulations pertaining to an earlier 
effective date, i.e., 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400, including citation to 
all relevant law and regulations.  See SOC 
dated in September 2006.  Thereafter, the 
case should be referred to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



